Citation Nr: 1755359	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  08-29 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for benign prostatic hypertrophy.

2.  Entitlement to service connection for a bilateral inguinal hernia disability, to include abdominal pain and numbness, and hernia-related scars.
 
3.  Entitlement to service connection for hypertension, to include as secondary to service-connected generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel
INTRODUCTION

The Veteran served on active duty from July 1983 to July 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and a September 2008 rating decision by the RO in Roanoke, Virginia.  

In March 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the proceeding is of record.

In May 2013, the Board, in pertinent part, denied the claims for service connection for a bilateral inguinal hernia disability and hypertension and a claim for an initial disability rating in excess of 20 percent for benign prostatic hypertrophy.  

The Veteran appealed the Board's May 2013 denials of his claims to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, while his case was pending at the Court, VA's Office of General Counsel and the Veteran's representative filed a Joint Motion for Partial Remand (JMPR) requesting that the Court vacate the Board's May 2013 decision to the extent that it denied the claims for service connection for a bilateral inguinal hernia disability and hypertension, and the claim for an initial rating greater than 20 percent for benign prostatic hypertrophy.  

The JMPR indicated that all other issues decided by the Board in May 2013 were to be undisturbed.  In May 2014, the Court issued an order granting the JMPR. 

The JMPR was issued on the grounds that the Board had not addressed the Veteran's desire to appear before a Decision Review Officer (DRO), expressed in an April 2008 statement, notwithstanding the hearing before the Board.  

The appeal was remanded in October 2014 so that this hearing could be scheduled.  The hearing was scheduled for April 2015, and that same month, upon receipt of the notice letter, the Veteran requested that the hearing be changed to a telephone conference.  This telephone conference was scheduled for later in April 2015, and the Veteran then requested that it be rescheduled.  The conference was rescheduled and held in May 2015.

In December 2015, the Veteran requested a hearing before a VLJ, sitting in Washington, DC.  The hearing was scheduled for January 2016, and then rescheduled for May 2016.  

The Veteran then canceled the hearing.  

As no further communication from the Veteran with regard to this hearing has been received, the Board considers the request to be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2017).

In February 2017, the appeal was remanded to the RO for further development, namely the scheduling of VA examinations.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDINGS OF FACT

1.  The Veteran's predominant symptom of benign prostatic hypertrophy is urinary frequency manifested by the need to urinate every one to two hours during the day and two to three times per night. 

2.  The Veteran's bilateral inguinal hernia disability was initially manifested after service, and no connection to service is shown.  

3.  Hypertension was not initially manifested during service or within one year of service discharge, and no connection to service is shown.
CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for benign prostatic hypertrophy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (2017).

2.  The criteria for entitlement to service connection for a bilateral inguinal hernia disability have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2017).

3.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Benign Prostatic Hypertrophy
 
Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).

Each disability must be considered from the point of view of the Veteran working or seeking work.  See 38 C.F.R. § 4.2 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).

The Veteran's prostatic hypertrophy has been rated as 20 percent disabling under 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527.  Under Diagnostic Code 7527, prostate gland injuries, infections, hypertrophy, and postoperative residuals are to be rated as voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b.  

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.  The May 2007 rating decision assigned the 20 percent initial rating due to voiding dysfunction demonstrated by urinary frequency.  The Veteran has also reported manifestations reflective of urine leakage.  

For urine leakage (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence), a 20 percent rating is assignable for requiring the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent rating is assignable for requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 60 percent rating is assignable for requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

For urinary frequency, a 20 percent rating is assignable for daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent rating is assignable for daytime voiding interval less than one hour, or; awakening to void five or more times per night.

At the March 2013 hearing, the Veteran testified that he often wakes five or more times a night to urinate.  Based upon this fact, he requested a rating of 40 percent for his benign prostatic hypertrophy.  

During the May 2006 pre-discharge VA examination, the Veteran reported nocturia of two to five times a night with daytime frequency every two hours.  Private treatment records dated in 2006, 2007, and 2008 list urinary frequency of more than once per night in the Problem List.  

The report of a September 2008 urology consult reflects that he reported difficulty starting and maintaining a urine stream, as well as post-void dribbling, but not of frequency or significant amounts of dribbling.  

According to the report of a May 2010 VA examination, the Veteran stated that he urinates every one to two hours during the day and during the night.  He reported problems starting urination and that urine flow was weak and hesitant with decreased force.  He described urinary incontinence requiring a pad as often as three times a day with occasional leaking in his pants.  

In March 2013 written arguments, the Veteran describes a September 2005 sleep study during in which he claims he woke three times to urinate, but the actual sleep study report does not note these occurrences.  

On a Medical History taken at that time, the Veteran reported urinating more than five or six times per day with weak or slow stream at night.  In September 2005, the Veteran reported urinating two to three times per night.  An October 2005 treatment note documents urinary frequency more than once per night, as well as daytime frequency.  Therefore, the medical evidence belies the Veteran's assertions in his written arguments as well.  

Other sleep studies of record performed in connection with diagnosis and treatment of sleep apnea also contain no reference to frequent waking to urinate.  A March 2007 sleep study, for example, reflects that the Veteran slept for 527 minutes out of 599 minutes, undermining his contentions at hearing and in written arguments.  

The evidence does not reflect that the Veteran experiences obstructed voiding and, while he describes urinary leakage, which requires wearing a pad and/or causes soiled undergarments, he has not been prescribed pads for this purpose and apparently does not use them regularly.  Thus, the Board finds that the Veteran's complaints about day and nighttime frequency or urination reveal the predominant manifestation of his voiding dysfunction to be urinary frequency.  

The 20 percent rating assigned contemplates the Veteran's symptoms of nocturia two to four times per night and daytime urination every one to two hours.  A rating in excess of 20 percent requires a daytime voiding interval of less than an hour, and nighttime voiding five or more times per night.  The Veteran testified to nighttime voiding that suggested a 40 percent rating, but as noted, the medical evidence does not support that assertion, and as in the case of the sleep studies of record, contradicts that description.  Thus, the Board finds that the Veteran's assertions as to the severity of his nighttime voiding lack accuracy.  Detailed reports at some points provide evidence against the current evaluation, let alone a higher evaluation.  It is important for the Veteran to understand that if the Board did not consider some of his statements the current evaluation could not be justified as many reports in this case, as cited above, do not support this claim. 

In light of the above analysis, the Board finds that a preponderance of the evidence is against an initial rating in excess of 20 percent for the Veteran's benign prostatic hypertrophy.  The claim is denied.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU (unemployment) is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229   (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the evidence reflects that the Veteran is employed full-time, and he has not suggested that his service-connected impact his employment.  Therefore, further discussion of entitlement to TDIU is not warranted. 

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Where a veteran served for at least 90 days during a period of war and manifests hypertension to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d).

At the time of a service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are considered as 'noted.'  38 C.F.R. § 3.304 (b) (2017).  When determining whether a defect, infirmity, or disorder is noted' at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

A preexisting injury or disease will be considered to have been aggravated by service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306 (a). 

For wartime service or peacetime service after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306 (b).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (a). 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. 38 C.F.R. § 3.310 (b).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim." Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Bilateral Inguinal Hernia Disability

Early service treatment records reflect that the Veteran provided a history of having had a left inguinal hernia repair in 1983 prior to his entrance onto active duty.  

In 1985, he was evaluated for symptoms which were initially viewed as either a left hernia recurrence or a left varicocele.  After further diagnostic evaluation, he underwent surgery for a left varicocele in 1985.  Evaluations for possible hernia in 1988 and 1992 were negative, providing evidence against this claim.   

The report of a May 2006 pre-discharge VA genitourinary examination reflects no complaints or findings indicative of inguinal hernias or any type of pre-hernia condition.  

At the March 2013 hearing, the Veteran testified that the hernia symptoms had a sudden onset approximately eight months after his discharge, when he woke up in the middle of the night, feeling as though someone had kicked him in the testicles.  A June 2007 computed tomography scan revealed the presence of bilateral inguinal hernias.  In July 2007, a year after his discharge from service, the Veteran underwent bilateral inguinal hernia repair.  The report of this surgery reflects that significant scarring from the 1983 surgery was present in the left inguinal area.  The Veteran now appears to have multiple complications from the hernia surgery, to include pain.  He asserts that the hernias must have been present during service, although they did not become symptomatic until after service.  

Upon review, the Board finds that a preponderance of the evidence is against the claim for service connection for bilateral inguinal hernias.  Although the Veteran was evaluated for possible left inguinal hernia during service, the evaluations were negative.  Also negative was the urological evaluation performed in conjunction with the Veteran's discharge from service.  

The Veteran has provided no competent medical evidence or opinion in support of his claim.  He did not attend the VA examination intended to evaluate his bilateral hernias and assess their etiology.  Consequently, the only evidence in support of the Veteran's post-service hernias having manifested in service or his post-service bilateral inguinal hernia disability being otherwise related to his military service are his own assertions.  There is also no competent evidence demonstrating that the Veteran's post-service left inguinal hernia in 2007 was a recurrence of the 1983 pre-service left inguinal hernia.  The appeal is, therefore, denied.

Hypertension

The Veteran contends that he was treated for hypertension in 2001, during service. In June 2001, the Veteran underwent a thorough cardiac work-up after experiencing chest pain severe enough to cause him to report to the Emergency Room.  No hypertension was identified during this work-up, although his blood pressure increased upon exercise stress testing.  

E-mail correspondence among the various physicians involved in this work-up reveals their assessment that they "doubt" he had any coronary disease.  The eventual assessment was that the Veteran was having stress-related chest pain.  He was given a temporary prescription for blood pressure medication, to take on an as-needed basis.  

After nuclear stress testing was deemed to reflect an essentially normal cardiac status, a diagnosis of costochondritis was rendered.  It does not appear that the blood pressure prescription was ever renewed.  

After appropriate treatment, it appears that the costochondritis resolved as well.

Review of the Veteran's post-service medical treatment reports a diagnosis of hypertension in May 2015, but treatment notes dated prior to that finding are negative for the disability.  During a May 2006 pre-discharge VA examination, his blood pressure was 105/75.  In February 2008, his blood pressure was measured as 150/104.  In November 2008, it was 116/76.  

For VA purposes, hypertension means that diastolic blood pressure is predominantly 90 mm. or greater, and/or systolic blood pressure is predominantly 160 mm. or greater.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2017), Note (1).

During the March 2013 hearing, there was some suggestion that the Veteran has hypertension secondary to his service-connected anxiety.  However, the Veteran did not report for the scheduled VA examination to assess the etiology of his hypertension, and there is no competent medical evidence of record to support his claim.  

Although the Veteran experienced a cardiac scare in service, the service treatment records reflect that a thorough medical evaluation revealed no significant cardiac problems and no hypertension.  Many of the Veteran's symptoms were eventually attributed to the unrelated costochondritis.  The Veteran's blood pressure was within normal limits upon discharge from service.  Moreover, the first diagnosis of hypertension of record is in May 2015, almost nine years after discharge.  Thus, the Board concludes that a preponderance of the evidence is against the claim, and entitlement to service connection for hypertension is denied.  The evidence in service provides particularly negative evidence against the Veteran's claim. 

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claims. 

The record reflects that all available pertinent treatment records have been obtained, to include service treatment records and post-service VA and private treatment records.  The Veteran was also provided with a pre-discharge VA examination in May 2006 and a VA examination in May 2010 for his prostate disability.  

The February 2017 remand ordered that VA examinations be scheduled to assess the current severity of the Veteran's prostate disability and the etiology of his bilateral inguinal hernia disability and hypertension.  These examinations were scheduled for May 2017, and the Veteran did not report.  The record reflects that the examination notice was sent to the Veteran's most recent address of record, and neither he nor his representative has offered good cause as to why the Veteran did not attend the examinations or requested that they be rescheduled.  Therefore, the Board will decide the appeal on the evidence of record.  38 C.F.R. § 3.655 (2017).

ORDER

Entitlement to an initial disability rating in excess of 20 percent for benign prostatic hypertrophy is denied.

Entitlement to service connection for a bilateral inguinal hernia disability, to include abdominal pain and numbness, and hernia-related scars, is denied.

Entitlement to service connection for hypertension, to include as secondary to service-connected generalized anxiety disorder is denied.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


